Motion Granted and Order filed September 12, 2014.




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-14-00732-CV
                               ____________

  IN RE JUAN CARLOS RUVALCABA, ELAM MEAT MARKET, LLC,
 SUPERMERCADO LATINO, LLC, JUANKY ENTERPRISES, LLC, AND
  JUAN CARLOS RUVALCABA AS TRUSTEE OF THE JUAN CARLOS
           RUVALCABA IRREVOCABLE TRUST, Relators


                      ORIGINAL PROCEEDING
                        WRIT OF MANDAMUS
                           215th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2012-33606

                                 ORDER

     On September 11, 2014, relators Juan Carlos Ruvalcaba, Elam Meat Market,
LLC, Supermercado Latino, LLC, Juanky Enterprises, LLC, and Juan Carlos
                                     1
Ruvalcaba as Trustee of the Juan Carlos Ruvalcaba Irrevocable Trust, filed a
petition for writ of mandamus with this court. See Tex. Gov’t Code § 22.221; see
also Tex. R. App. P. 52. In their petition, relators ask this court to compel the
Honorable Elaine H. Palmer, presiding judge of the 215th District Court of Harris
County, to vacate an order granting in part and denying in part realtors’ motion to
disqualify the real parties in interest’s lead counsel and that attorney’s law firm
from the underlying litigation, and also to compel the trial court to grant relators’
motion in full.

      Relators also have filed with this court a motion for temporary relief. See
Tex. R. App. P. 52.8(b), 52.10. On September 11, 2014, relators asked this court to
stay the underlying litigation pending disposition by this court of relators’ petition
for writ of mandamus.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

      We ORDER all proceedings in trial court cause number 2012-33606, styled
Rafael Ortega, et al. v. Juan Carlos Ruvalcaba, et al., STAYED until a final
decision by this court on relators’ petition for writ of mandamus, or until further
order of this court.


                                   PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.



                                          2